Citation Nr: 0003032	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-15 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a left leg and hip 
disorder.

3. Entitlement to service connection for a colon disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and L.C.



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to February 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
a low back condition, left leg and hip condition, and 
"stressed out colon."  


FINDINGS OF FACT

1. The veteran's low back disorder, manifested by disc 
protrusion at L5-S1, posterior displacement of the right 
S1 nerve root, diffuse disc bulges at L4-5, L3-4, and L2-3 
and radiation of pain and numbness through the left hip 
and left lower extremity, was incurred during her active 
military service.

2. The record contains no evidence of a left leg and/or hip 
disability, separate from the radiating pain and numbness 
due to the low back disorder. 

3. The record contains evidence of a current diagnosis of 
colon cancer.  

4. The record contains evidence of a nexus between the 
veteran's colon cancer and the trauma to her back, 
incurred during service.



CONCLUSIONS OF LAW

1. The veteran's low back disorder, manifested by disc 
protrusion at L5-S1, posterior displacement of the right 
S1 nerve root, diffuse disc bulges at L4-5, L3-4, and L2-3 
and radiation of pain and numbness through the left hip 
and left lower extremity, was incurred in or aggravated by 
her active military service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 1991); 38 C.F.R. § 3.303 (1999).

2. The claim of entitlement to service connection for a left 
leg and/or hip disorder (separate from that granted 
service connection above) is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 

3. The claim of entitlement to service connection for a colon 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

On a report of medical history, completed at the time of 
service enlistment examination in June 1976, the veteran 
reported a history of cramps in her legs and mild 
indigestion.  In September 1976, the veteran reported pain in 
her back of one week's duration, with no reported back 
injury.  She noted left hip and leg numbness.  An assessment 
of lower back strain was reported.  In November 1976, the 
veteran reported nausea and vomiting blood.  Tenderness of 
the back to deep palpation was noted.  An assessment of 
gastroenteritis was noted.  In November 1976, the veteran 
reported left leg numbness with tenderness to palpation.  The 
veteran reported that she had fallen down stairs three days 
previous.  An impression of sciatic nerve contusion was 
noted.  One week later, continued tenderness to palpation was 
noted with an impression of resolving sciatic nerve 
contusion.  A report of medical history, completed at service 
discharge in January 1977, noted complaints of frequent 
indigestion and lameness, with no reported history of 
recurrent back pain.  The examiner noted that the veteran's 
indigestion was treated with medication and was not 
significant.  

Lumbosacral spine X-ray examination in December 1993 was 
normal.  An abdominal series was conducted in February 1994 
due to complaints of chronic diarrhea.  The examination was 
normal.  A barium enema was administered in April 1994 
following complaints of chronic left lower quadrant abdominal 
pain.  There were no definite intrinsic or extrinsic lesions 
of the colon on examination.  Abdominal ultrasound in April 
1994 was normal.  

In October 1995, the veteran filed an initial claim for VA 
benefits for service connection for lower back pain, after 
falling down a flight of stairs, for left leg and hip 
numbness and nerve pain, and for development of a "stressed 
out colon" as secondary to lower back pain.  

Under cover letter dated in October 1995, Dr. D.L.T. 
submitted records of chiropractic treatment for left 
shoulder, left hip, left leg, and low back pain.  

By letter, dated in August 1996, D.I., M.D., noted complaints 
of left lower back pain with radiation in to the left hip and 
left leg with occasional numbness.  The veteran provided a 
history of back pain for twenty years since a fall down some 
stairs during military service.  X-ray examination of the 
lumbar spine was negative.  Following physical examination, 
Dr. D.I. stated that the veteran had symptoms of ongoing and 
increasing left sciatica and recommended electromyography of 
the back and lower extremities.  Electromyography of both 
lower extremities and lumbosacral region in August 1996 was 
normal.  There was no electro-physiological evidence of 
radiculopathic changes at that time.  By letter dated in 
September 1996, Dr. D.I. stated that the veteran reported an 
injury twenty years previous during military service.  The 
veteran reported that she had been gradually getting worse.  

By letter, dated in December 1998, W.N., M.D. stated that 
following her injury, due to a fall during service, the 
veteran was misdiagnosed and returned to duty while her spine 
remained unstable.  Dr. W.N. stated that the original injury 
suffered by the veteran during service was the same as that 
confirmed by current magnetic resonance imaging (MRI).  MRI 
testing in December 1998 showed posterolateral disc 
protrusion at L5-S1 with posterior displacement of the right 
S1 nerve root, diffuse disc bulges at L4-5, L3-4, and L2-3.  
Dr. R.L.A. further noted that the "blood in stool" noted 
during service, could easily have been from the sacrum injury 
to the bowel during the fall.  

By letter, dated in December 1998, R.L.A., D.C., stated that 
he had treated the veteran, on and off, since October 1995 
for low back pain with radiation of pain and numbness down 
the left leg.  The veteran reported that the pain began on 
November 26, 1976, following a fall down some stairs.  Dr. 
R.L.A. noted review of the service medical records with 
diagnosis of sciatic nerve contusion.  Dr. R.L.A. further 
noted that MRI in December 1996 showed disc protrusion at L5-
S1.  Dr. R.L.A. concluded that the veteran's low back pain 
and left leg pain and numbness were caused by her fall in 
November 1976.  Dr. R.L.A. noted that no tests were performed 
during service to rule out a disc injury and the veteran 
continued to have symptoms off and on since the initial 
injury.  

At a hearing before the undersigned in November 1999, the 
veteran testified that she fell down a flight of stairs 
during service in 1976.  She stated that she was placed on 
light duty, given crutches, and did not have to march for 
two-to-three weeks.  Transcript, p. 4.  She reported that she 
had no accidents, illnesses or trauma to her back since 
discharge from service.  The veteran stated that she had been 
diagnosed with sciatica, severe herniated disc and colon 
cancer.  Transcript, p. 5.  She testified that she did not 
receive immediate medical care for her back complaints 
following discharge from service, as she did not have medical 
insurance.  Transcript, p. 6.  L.C., an acquaintance of the 
veteran, testified that she had known the veteran for 
approximately four years, and had to assist her on numerous 
occasions with grocery shopping or with the veteran's 
children.  Transcript, p. 7.  The veteran reported that she 
was first treated following discharge from service, as a 
military dependent in Guam, for her back condition in 1978 or 
1979.  Transcript, p. 8.  She further reported treatment for 
her back condition in "Lancaster" at the county hospital.  
Transcript, p. 9.  

The veteran testified that she experienced numbness and 
occasional popping, locking, and clicking sensations in her 
left hip.  Transcript, p. 10.  She reported radiating pain 
from her back down her left leg into her foot.  
Transcript, pp. 11-12. 

The veteran testified that she was treated for blood in her 
stool following the fall during service and reported that she 
experienced constipation as well.  Transcript, p. 13.  She 
stated that she was diagnosed with colon cancer in 
October 1998.  Transcript, p. 13.  She noted that the stress 
of constant pain and lack of bowel functioning could 
definitely contribute to her colon cancer.  Transcript, p. 
14.  She reported that Dr. R.L.A. stated that her back 
condition could be aggravating the colon or the colon 
condition could be aggravating the back condition.  
Transcript, p. 15.  

By letter, received in January 2000, Dr. W.N. stated that the 
trauma to the veteran's back, incurred during military 
service, could have caused and contributed to her colon 
cancer.  


II. Analysis

Service Connection Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether she has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of her 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Alternatively, the second and third elements may be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by:  a) Evidence that a 
condition was "noted" during service or during an 
applicable presumption period; b) Evidence showing post-
service continuity of symptomatology; and c) Medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997).

Service Connection for a Low Back Disorder

The veteran has submitted evidence of a current low back 
disorder with radiation down the left leg.  In December 1998, 
Dr. W.N. noted disc protrusion at L5-S1, displacement of the 
right S1 nerve root, and diffuse disc bulges at L4-5, L3-4, 
and L2-3.  The record notes repeated complaints of lower back 
pain with radiation down the left lower extremity.  

Complaints of back pain with radiation down the left leg were 
noted in service in September 1976 and again in November 1976 
following a fall down some stairs.  The veteran has reported 
a continuity of symptomatology, increasing over time, of 
lower back pain with radiation down the left leg, since the 
in-service injury.  

Dr. W.N. stated that the original injury suffered by the 
veteran during service was the same as that confirmed by 
current MRI.  Dr. R.L.A., who noted review of the veteran's 
service medical records, indicated that the veteran's current 
lower back pain and left leg pain and numbness were caused by 
her fall in November 1976.  

Based on the service medical records, the veteran's 
statements, and the statements of Drs. W.N. and R.L.A., the 
Board finds that the veteran's claim for service connection 
for a low back disability, including radiation down the left 
extremity, is well grounded.  38 U.S.C.A. §5107(a) (West 
1991).  The VA has a duty to assist the veteran in the 
development of all facts pertinent to her claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999).  The claims folder 
contains all available service medical records.  Although, 
the veteran has identified treatment for her back condition 
at a military facility in Guam and in "Lancaster" at the 
county hospital following discharge, the Board finds that 
obtaining this evidence is not necessary for the Board to 
proceed with a decision in this appeal.  It appears that all 
necessary development has been completed, and the VA has 
satisfied its duty to assist the veteran under these 
circumstances.  38 U.S.C.A. § 5107(a).

The veteran has reported that she has had increasing lower 
back pain with radiation down the left leg since the initial 
fall during service in November 1976.  Although the record 
contains no evidence of treatment from the date of discharge 
in February 1977 until December 1993, the record does contain 
the medical opinions of a medical doctor and a chiropractor, 
indicating that the veteran's current disability is a result 
of her November 1976 fall, with diagnosis of sciatic nerve 
contusion.  The Board notes that the veteran's chiropractor 
had reviewed the service medical records and indicated that 
proper testing had not been conducted at that time to 
properly diagnose the veteran's condition.  In addition, the 
chiropractor noted that normal X-ray examinations performed 
since service would not show the kind of disc injury from 
which the veteran suffers.  The record contains no competent 
medical evidence contradicting the conclusions of Drs. W.N. 
and R.L.A.  Therefore, the Board finds that the evidence does 
not preponderate against a finding that the veteran's current 
low back disorder, including radiation down the left hip and 
lower extremity, is a result of the November 1976 injury 
during service.  


Service Connection for Left Leg and Hip Disorder

The Board notes that at the November 1999 hearing, the 
veteran appeared to indicate that she had no other disability 
of her left leg and hip, besides the radiating pain from the 
back injury, for which service connection has been granted 
above.  The Board further notes that the record contains no 
diagnosis of a left leg or hip disorder, other than the 
radiating numbness and pain as a result of the back injury.  
In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  There is no present disability, other than that 
already granted service connection, and no additional grant 
of a service-connected disability is warranted.  


Service Connection for a Colon Disorder

The record contains notation of a current diagnosis of colon 
cancer.  At the November 1999 hearing, the veteran reported 
that she had been diagnosed with colon cancer in October 
1998.  The statement of Dr. W.N. in January 2000 noted that 
the veteran currently has colon cancer.  

The veteran's service medical records noted a single incident 
of nausea and vomiting blood in November 1976.  Mild 
indigestion was noted on service entrance examination in June 
1976 and indigestion treated with medication was noted on 
report of medical history at service discharge in January 
1977.  No abnormalities of the colon were reported.  As 
indicated above, the Board has granted service connection for 
residuals of the veteran's in-service back injury, including 
lower back pain and radiation through the left hip and left 
lower extremity.  The veteran contends that this back injury 
is the cause of her colon disorder as well.  

Further, the record contains competent medical evidence 
providing a nexus between the veteran's current diagnosis of 
colon cancer and her November 1976 back injury.  In December 
1998, Dr. W.N. stated that the veteran's fall could easily 
have caused the "blood in stool," noted during service.  
Further, in January 2000, Dr. W.N. that the back trauma could 
have caused or contributed to the veteran's colon cancer.  
The degree of medical certainty that is necessary for a 
medical opinion, sufficient to establish a plausible medical 
nexus, has been repeatedly discussed by the Court, with no 
clear picture resulting.  See Hicks v. West, 12 Vet. App. 86, 
90-91 (1998) (discussing previous court findings regarding 
syntax necessary to establish medical nexus).  The Court has 
recognized that the determination, of what is a speculative 
opinion, is fact specific.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  The Board finds that the combined opinions of 
Dr. W.N. exceed that of a purely speculative opinion, as 
discussed in Bloom. 

Based on the service medical records, the veteran's 
statements, and the opinions of Dr. W.N., the Board finds 
that the veteran's claim for service connection for a colon 
disorder (colon cancer) is well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).  The VA has a duty to assist the 
veteran in the development of all facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1999).  
The Board finds that further development is necessary to meet 
this duty and such development is ordered in the remand 
portion of this decision.  


ORDER

Entitlement to service connection for a low back disorder, 
manifested by sciatica  through the left hip and left lower 
extremity, is granted.  

Entitlement to service connection for a discrete left leg and 
hip disorder, aside from that granted above, is denied.

The claim of entitlement to service connection for a colon 
disorder is well grounded.  To this extent, the appeal is 
granted.


REMAND

Because the claim of entitlement to service connection for a 
colon disorder is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1. The RO should request that the veteran 
identify all medical care providers who 
treated her for colon cancer or any colon 
disorder since her discharge from active 
service.  After securing the necessary 
release, the RO should obtain these 
records.  

2. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of the 
veteran's colon condition, to include 
colon cancer.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner should perform any testing 
necessary, which is not medically 
contraindicated, to provide an assessment 
of the veteran's condition.  The examiner 
should express an opinion as to whether 
the veteran's current colon disorder, to 
include colon cancer, is due to or was 
aggravated by any incident of service, 
including the 1976 fall and resultant 
service-connected back disability.

3. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

4. The RO should then adjudicate the claim 
for service connection for a colon 
disorder, including colon cancer.  If any 
claim remains denied, the veteran should 
be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until she is notified.  
The veteran is hereby notified that it is her responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

